DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/1/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A first data node device, comprising: at least one processor; and at least one memory that stores executable instructions that, when executed by the at least one processor, facilitate performance of operations, comprising: receiving a backup node assignment that designates the first data node device as a backup node for a storage server, wherein the storage server is initially hosted at a second data node device, wherein the first data node device and the second data node device are in a cluster of data node devices having access to a shared storage location, and wherein the storage server uses at least a portion of the []; monitoring the second data node device; and in response to a failure of the second data node device, starting the storage server, wherein the storage server continues using the portion of the shared storage location";
Since, no prior art was found to teach: ”while the first data node device remains designated as the backup node for the storage server, attaching the first data node device to the portion of the shared storage location used by the storage server” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 8, 
Prior art has been found to teach “A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: assigning, by a cluster controller in a cluster of data node devices having access to a shared storage location, a first data node device to serve as a backup node for a first network attached storage server; assigning, by the cluster controller, the first network attached storage server to a second data node device; configuring, by the cluster controller, the first network attached storage server to attach to the shared storage location and mount a filesystem for the shared storage location; configuring, by the cluster controller, the first data node device []; and configuring, by the cluster controller, the first data node device to monitor the second data node device and to start the first network attached 
Since, no prior art was found to teach: ”to attach to the shared storage location without mounting the filesystem for the shared storage location” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 15, 
Prior art has been found to teach “A method, comprising: distributing, by a cluster controller device in a cluster of data node devices having access to a shared storage location, multiple network attached storage server assignments among the data node devices; distributing, by the cluster controller device, multiple backup node assignments among the data node devices, wherein respective backup node assignments correspond to respective network attached storage server assignments; configuring, by the cluster controller device, data node devices assigned as backup nodes to attach to the shared storage location, wherein respective backup nodes monitor respective data node devices that host corresponding respective network attached storage servers; and configuring, by the cluster controller device, data node devices to respond to a failure of a data node device of the data node devices, wherein respective data node devices designated as backup nodes for affected network attached storage servers hosted at the data node device,  []
Since, no prior art was found to teach: ”start respective network attached storage servers of the affected network attached storage servers” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 2-7, 9-14, 16-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Knight (US 2016/0004610 A1) teaches all limitations but not assigning backup job to designate backup node.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114